TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00047-CV


                               Elizabeth Hainsworth, Appellant

                                                 v.

            Equity Trust Company, Custodian FBO Davit Blakely IRA, Appellee




       FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
  NO. C-1-CV-17-011277, THE HONORABLE TODD T. WONG, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on May 11, 2018. On June 5, 2018, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by June 15, 2018, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 3, 2018